DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 5/9/2022. The amendments
filed on 4/18/2022 have been entered. Claims 6 and 16 have been canceled by the applicant and are no longer considered, and new independent claim 21 has been added. Accordingly, claims 1-5, 7-15 and 17-21 remain pending.
	After review of the applicant’s remarks and amendments to the specification, examiner agrees with the amendments and the prior objections to the specification have been withdrawn.
	After review of the applicant’s remarks and amendments to the drawings, examiner agrees with the amendments and the prior objections to the drawings have been withdrawn.
	After review of applicant’s remarks and amendments to claims, examiner agrees with the amendments and the prior objections to claims 1 and 9 have been withdrawn.

Claim Rejections - 35 USC § 112
35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "wherein the three-dimensional spatial vector data is based ".  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear what “three-dimensional spatial vector data” is referring to in the claim as drafted. There is no reference of “three-dimensional spatial vector data” in either claim 9 or claim 1 (upon which claim 9 depends). Hence, claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. It is recommended to amend claim 9 to depend upon claim 8, which appears to be applicant’s original intention due to recitation of claim limitation “three-dimensional spatial vector data.”

35 USC §112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 15, the claim recites the limitation “generating instructions to output the thermal image on a display.” However, claim 12, upon which claim 15 depends, recites the same limitation “generating instructions to output the thermal image on a display.” The amended claim 12, as drafted, inherently claims generating display instructions. Hence, claim 15 is rejected for failing to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. It is recommended to either cancel claim 15 or to amend claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 12-13, 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cantu et al (US2016/0100790 A1, 2016-04-14) (hereinafter “Cantu”) as provided by applicant, in view of Hirsch et al (US7519210 B2, 2009-04-14; note that citations reference equivalent US2006/0062448 A1, 2006-03-23) (hereinafter “Hirsch”).
	Regarding claim 1, Cantu teaches a handheld temperature scanning apparatus (“generate temperature profiles for a portion of the patient's body” clm 3; “a hand-held scanning device” [0019], fig. 11 and assoc par) comprising:
	a body (“a housing sized to be hand-held” [0051]; also see [0099], [0232]) including:
	one or more temperature sensors, the one or more temperature sensors configured to generate temperature data associated with a tissue site of a patient (“generate temperature profiles for a portion of the patient's body” clm 3; “thermal sensor in the housing” [0051]); 
	one or more position sensors configured to generate positional data indicative of movement and position of the apparatus (“the scanning device has sensors 1103 on the top and bottom sides of the device, these sensors including … range, proximity, and orientation” [0098]; “an optical sensor, a proximity sensor, and a location processor electrically connected to the optical sensor and the proximity sensor and enclosed in the housing to use a combination of data from the optical sensor and data from the proximity sensor to localize the hand-held scanner in relation to the patient and to the pathogenic bio-signal anomaly” [0099], figs. 3-4, 11 and assoc par; the scanning device has proximity and orientation sensors (i.e. position sensors) that provide data that is used to localize the scanner (i.e. generate positional data) [0098]-[0099]); 
	a communication interface configured to communicate the temperature data and the positional data to a data analysis system (“the data input/output module of the scanning device, which controls data storage formats and transmission of resulting data to the server system” [0013], fig. 5 and assoc par; “In all embodiments the scanning device is designed to collect relevant sensor data from the subject and their physical environment to be processed by the system as a whole,” [0037], figs. 2, 11 and assoc par; data input/output module (i.e. communication interface) transmits the relevant sensor data (e.g. temperature data, positional data) to a server system for further analysis (i.e. data analysis system) [0103] [see fig. 2 reproduced below]).

    PNG
    media_image1.png
    678
    572
    media_image1.png
    Greyscale

Sensor array 202 communicates the collected sensor data to the Data I/O & Connectivity Module 206 (boxed) (Cantu fig. 2, annotated)
	the data analysis system configured to generate a thermal image of the tissue site of the patient based at least in part on the temperature data and the positional data (“a server system application module, the application module performs intelligent Skin Surveillance combining thermal profile monitoring with visual future-casting of healing using machine learning and predictive analytics” [0234], fig. 6 and assoc par; “represented as both a visual and thermal image that conforms to the specific wound/pathophysiological condition geometry on the specific subject limb or body part” [0234]; a server system application module may be used to create a thermal image from sensor data transmitted to the server system [see fig. 6 reproduced below]), 
	wherein the data analysis system is configured to generate the thermal image of the tissue site by determining a temperature gradient for the tissue site (“the scanning device and system detects “early warning” signs, such as inflammatory-phase bio-signals, … and thermal asymmetries, variances and/or demarcations (gradient or frank)” [0052]; temperature gradients are detected by the system),
	and generating instructions to output on a display (“the server system comprises a set of “plug-ins” … allowing information from this system to be displayed and/or otherwise acted upon using existing, deployed software systems” [0036]; “the web application module 602 in more detail. The module allows the system to display information and allow interaction with the system” [0117]; server system can generate instructions via plugins or modules to output information on a display [see fig. 6 reproduced below]),

    PNG
    media_image2.png
    697
    661
    media_image2.png
    Greyscale

The display and processing of information is handled by the modules, applications, etc., within the server system (boxed) (Cantu fig. 6, annotated)
	but Cantu fails to explicitly teach the topography based on average temperature, a temperature gradient based on the average temperature, an output color, and instructions to display the thermal image.
	However, in the same field of endeavor, Hirsch teaches using various existing imaging sensor technologies (e.g. 3D imaging, thermal imaging, near-infrared imaging, visual range imaging, etc.) to quantify physical examination components of a subject ([0006]), wherein Hirsch further teaches
	a data analysis system configured to generate a thermal image of the tissue site of the patient based at least in part on temperature data and positional data (“Thermal imaging software, such as ThermaSTAT by WinSoft of Santa Ana, Calif. or general purpose image processing software, such as MatLab by The MathWorks of Natick, Mass. may be used for analyzing the images.” [0047]; “the information obtained from 3D scanning and 2D thermography can be combined to provide an overall view of the diseased joint” [0050]; thermal imaging software or general purpose imaging software (i.e. a data analysis system) combines 2D thermography and 3D scanning (i.e. temperature data and positional data) into a thermal image [0034]-[0050]), wherein the thermal image comprises
	(i) topography of the tissue site based at least in part on the positional data (“any 3D scanner capable of producing a 3D surface scan of the skin in sufficient detail may be used” [0007]; “A 3D digital model was created from the scans from the scans using software tools available in the art” [0037]; a 3D scanner scans the subject to generate a 3D image of skin surface (i.e. topography of tissue site) [0035]-[0044]), and 
	(ii) thermal temperature data overlaid on the topography based at least in part on the temperature data (“The 2D thermal image can be texture-mapped onto the 3D hand model or the 3D hand model can be projected onto the 2D thermal image” [0050], figs. 11, 15-17 and assoc par; 2D thermal image information is integrated with the 3D model (i.e. overlaid) [0050]), 
	wherein the data analysis system is configured to generate the thermal image of the tissue site by: 
		determining an average temperature of the tissue site (“two measures have been developed for quantifying abnormal joint temperature: the thermographic index (TI) and the heat distribution index (HDI). The TI reflects the average absolute temperature within a manually-specified region of interest” [0049]);
		determining a temperature gradient for the tissue site based at least in part on the determined average temperature of the tissue site (“the HDI reflects the variation of heat over a joint. HDI is calculated by first choosing a region of interest on the thermogram corresponding to a fixed area of surface anatomy… The HDI represents ±1 standard deviation from the mean frequency” [0049], fig. 3 and assoc par; the HDI (i.e. temperature gradient) is a distribution of temperatures representing a standard deviation from the mean); 
		determining an output color for each portion of the thermal image based at least in part on the temperature data and the determined temperature gradient (“the end result of the thermography will be a color coded thermal map showing the distribution of temperatures and a numerical calculation of the temperature above various pre-determined thresholds” [0049]; “the thermal image is projected onto the hand model from this camera position, and the 3D surface is colored to reflect the temperature levels from the thermal image” [0050]; the distribution of temperatures and a numerical calculation of temperature are used to color code the surface [0049]-[0052]); and 
		generating instructions to output the thermal image on a display (“rendering a visual display of said combined thermal image and said three dimensional surface model, said rendered image having said differences in shape and temperature distribution highlighted” [clm 72]; examiner interprets rendering a visual display analogous to outputting the thermal image).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Cantu with the temperature processing and topography as taught by Hirsch. Monitoring skin integrity, skin based clinical parameters and wound status is integral to the prevention and management of wounds or underlying physiological conditions (Cantu [0005]). Therefore, it is highly desirable to develop assessment tools providing a quantitative, highly reliable, time- and cost-efficient way to determine the major physical examination parameters of the subject (Hirsch [0005]). The sensor technologies coupled with mobile capabilities and the digitalization of clinical documentation may allow development of more objective, practical and economical tools for use at the point of care (Cantu [0005]). 
	Regarding claim 2, Cantu in view of Hirsch teaches the apparatus of claim 1 ([see claim 1 rejection]), 
	wherein Cantu further teaches the one or more temperature sensors are optical temperature sensors (“an optical sensor” [clm 1]; “a hand-held scanner for evaluating a pathogenic bio-signal anomaly in a patient that includes a cylindrical housing sized to be hand-held, an optical sensor, a proximity sensor” [0099]).
	Regarding claim 3, Cantu in view of Hirsch teaches the apparatus of claim 1 ([see claim 1 rejection]), 
	wherein Cantu further teaches the one or more temperature sensors are infrared temperature sensors (“an infrared sensor” [clm 1]; “the thermal sensor can be an infrared sensor or similar sensor” [0051]).
	Regarding claim 4, Cantu in view of Hirsch teaches the apparatus of claim 1 ([see claim 1 rejection]), 
	but Cantu fails to explicitly teach micro bolometer temperature sensors.
	However, in the same field of endeavor, Hirsch teaches the one or more temperature sensors are micro bolometer temperature sensors (“To capture the thermograms, an Alpha camera …, may be used. The Alpha camera is a microbolometer camera” [0046], fig. 10 and assoc par).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Cantu with the micro bolometer temperature sensors as taught by Hirsch. It is highly desirable to develop assessment tools providing a quantitative, highly reliable, time- and cost-efficient way to determine the major physical examination parameters of the subject (Hirsch [0005]). The sensor technologies coupled with mobile capabilities and the digitalization of clinical documentation may allow development of more objective, practical and economical tools for use at the point of care (Cantu [0005]).
	Regarding claim 5, Cantu in view of Hirsch teaches the apparatus of claim 1 ([see claim 1 rejection]), 
	wherein Cantu further teaches the one or more position sensors are accelerometers or gyroscopes (“the multiple real-time sensors include sensors selected from the group consisting of mono visible cameras, …, gyroscopes, accelerometers” [clm 12], fig. 4 and assoc par).
	Regarding claim 7, Cantu in view of Hirsch teaches the apparatus of claim 1 ([see claim 1 rejection]), 
	wherein Cantu further teaches the temperature data includes temperature values generated at discrete points on the tissue site (“an array of sensor modules that, when placed in proximity to a subject and region of interest (ROI), is capable of detecting thermal bio-signals produced and emanating from skin or localized tissues” [0052]; “C&AP includes skin matching, skin texture analysis, temperature profiles, SLAM, intelligence skin location identification, reflection and color analysis” [0123]; thermal bio-signals are localized to skin tissues (i.e. temperature values generated at discrete points on the tissue site)).
	Regarding claim 8, Cantu in view of Hirsch teaches the apparatus of claim 1 ([see claim 1 rejection]), 
	but Cantu fails to explicitly teach three-dimensional spatial vector data. Applicant should be aware that Cantu does teach a “spatial awareness engine 310 and geo location engine 316 will process input from the spatial awareness input 305 and range finder input 311 modules to provide information to the system on where the scanning device is located in absolute space or relative to the subject or their physical environment” ([0038]).
	However, in the same field of endeavor, Hirsch teaches the thermal image of a tissue site is based at least in part on three-dimensional spatial vector data (“Once the camera position is known, any pixel in the thermal image can be matched to its corresponding point on the 3D hand model through simple geometry.” [0050], fig. 7 and assoc par; thermal image measures surface of skin using spatial vectors [see fig. 7 reproduced below]).

    PNG
    media_image3.png
    278
    507
    media_image3.png
    Greyscale

Spatial vectors (boxed) are used to derive the 3D surface mesh of the subject, which are combined with respective local temperatures in a thermal image (Hirsch fig. 7, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the modified combination of references above with three-dimensional spatial vector data as taught by Hirsch. It is highly desirable to develop assessment tools providing a quantitative, highly reliable, time- and cost-efficient way to determine the major physical examination parameters of the subject (Hirsch [0005]). Modifying the device as claimed may improve assessment of outcome in clinical studies by providing a more reliable measure of changes of the targeted region, and would be useful for allowing objective comparison of a given patient's results from visit to visit (Hirsch [0004]).
	Regarding claim 12, Cantu teaches a method of generating a thermal image of a tissue site of a patient (“A method for early detection of a latent pathogenic bio-signal anomaly” [clm 21]; “generating temperature profiles for a portion of the patient's body” [clm 23]; [see claim 1 rejection]), the method comprising: 
	generating, by one or more temperature sensors disposed within a handheld temperature scanning apparatus, temperature data associated with at least a portion of a tissue site of a patient (“acquiring and storing with the metrics module infrared sensor data from the infrared sensor and optical sensor data from the optical sensor” [clm 21], figs. 1-2, 4-5 and assoc par.; “thermal sensor in the housing” [0051]; [see claim 1 rejection]);
	generating, by one or more position sensors disposed within the handheld temperature scanning apparatus, positional data indicating movement and position of the apparatus, wherein the positional data is generated contemporaneously with the temperature data (“an optical sensor, a proximity sensor, and a location processor electrically connected to the optical sensor and the proximity sensor and enclosed in the housing to use a combination of data from the optical sensor and data from the proximity sensor to localize the hand-held scanner in relation to the patient and to the pathogenic bio-signal anomaly” [0099], figs. 3-4, 11 and assoc par; (“the combinational and adaptive processor performing simultaneous localization and mapping of a portion of the patient's body from the infrared sensor data and the optical sensor data while the combinational and adaptive processor acquires the data from the multiple real-time sensors” [clm 22], figs. 1-2, 4-5 and assoc par.; optical sensor data and infrared sensor data (i.e. positional and temperature data) is generated simultaneously); 
	providing, through a communication interface of the handheld temperature scanning apparatus, at least a portion of the temperature data and at least a portion of the positional data to a data analysis system (“the data input/output module of the scanning device, which controls data storage formats and transmission of resulting data to the server system” [0013], fig. 5 and assoc par; “The server system 104 is designed to receive information from the scanning device,” [0035]; see also figs. 1-2, 4-6 and assoc par.; server system receives data from the scanning device via data input/output module [see claim 1 rejection]); and
	generating, by the data analysis system, a thermal image of the tissue site of the patient (“represented as both a visual and thermal image that conforms to the specific wound/pathophysiological condition geometry on the specific subject limb or body part” [0234], fig. 6 and assoc par; server system generates the thermal image of the patient), 	wherein generating the thermal image of the tissue site comprises determining a temperature gradient for the tissue site (“thermal asymmetries, variances and/or demarcations (gradient or frank)” [0052]; [see claim 1 rejection]), and
	generating instructions to output on a display (“The module allows the system to display information and allow interaction with the system” [0117]; [see claim 1 rejection]),
	but Cantu fails to explicitly teach the topography based on average temperature, a temperature gradient based on the average temperature, an output color, and instructions to display the thermal image.
	However, in the same field of endeavor, Hirsch teaches a method of assessing the shape of a body part via combining said thermal image with said three dimensional surface model in said region of interest ([clm 1, 20]),
	further teaching the thermal image comprises a (i) topography of the tissue site based at least in part on the positional data (“A 3D digital model was created from the scans from the scans using software tools available in the art” [0037]), and 
	(ii) thermal temperature data overlaid on the topography based at least in part on the temperature data (“The 2D thermal image can be texture-mapped onto the 3D hand model or the 3D hand model can be projected onto the 2D thermal image” [0050], figs. 11, 15-17 and assoc par; [see claim 1 rejection]), 
	wherein generating the thermal image of the tissue site comprises:
		determining an average temperature of the tissue site (“The TI reflects the average absolute temperature within a manually-specified region of interest” [0049]);
		determining a temperature gradient for the tissue site based at least in part on the determined average temperature of the tissue site (“the HDI reflects the variation of heat over a joint. HDI is calculated by first choosing a region of interest on the thermogram corresponding to a fixed area of surface anatomy… The HDI represents ±1 standard deviation from the mean frequency” [0049], fig. 3 and assoc par; [see claim 1 rejection]); 
		determining an output color for each portion of the thermal image based at least in part on the temperature data and the determined temperature gradient (“the thermal image is projected onto the hand model from this camera position, and the 3D surface is colored to reflect the temperature levels from the thermal image” [0050]); and 
		generating instructions to output the thermal image on a display (“rendering a visual display of said combined thermal image and said three dimensional surface model, said rendered image having said differences in shape and temperature distribution highlighted” [clm 72]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Cantu with the temperature processing and topography as taught by Hirsch. Monitoring skin integrity, skin based clinical parameters and wound status is integral to the prevention and management of wounds or underlying physiological conditions (Cantu [0005]). Therefore, it is highly desirable to develop assessment tools providing a quantitative, highly reliable, time- and cost-efficient way to determine the major physical examination parameters of the subject (Hirsch [0005]). The sensor technologies coupled with mobile capabilities and the digitalization of clinical documentation may allow development of more objective, practical and economical tools for use at the point of care (Cantu [0005]). 
	Regarding claim 13, Cantu in view of Hirsch teaches the method of claim 12 ([see claim 12 rejection]), 
	but Cantu fails to explicitly teach the topography is a two-dimensional or a three-dimensional topography.
	However, in the same field of endeavor, Hirsch teaches the topography of the tissue site is a two-dimensional or a three-dimensional topography (“The 2D thermal image can be texture-mapped onto the 3D hand model or the 3D hand model can be projected onto the 2D thermal image” [0050]; “The combination of the results of the 3D scanning and the 2D thermography into a composite disease activity index having both volume and temperature components… (2) changes in HDI as two-dimensional (x, y)-coordinates, then visualizing them on a plane” [0052]; the resulting topography may be 2D or 3D).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Cantu with two-dimensional or a three-dimensional topography as taught by Hirsch. Monitoring skin integrity, skin based clinical parameters and wound status is integral to the prevention and management of wounds or underlying physiological conditions (Cantu [0005]). Therefore, it is highly desirable to develop assessment tools providing a quantitative, highly reliable, time- and cost-efficient way to determine the major physical examination parameters of the subject (Hirsch [0005]).
	Regarding claim 15, Cantu in view of Hirsch teaches the method of claim 12 ([see claim 12 rejection]),
	but Cantu fails to explicitly teach generating instructions to output the thermal image on a display.
	However, in the same field of endeavor, Hirsch teaches generating instructions to output the thermal image on a display (“rendering a visual display of said combined thermal image and said three dimensional surface model, said rendered image having said differences in shape and temperature distribution highlighted” [clm 72]; [see claim 12 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Cantu with the thermal image display instructions as taught by Hirsch. Monitoring skin integrity, skin based clinical parameters and wound status is integral to the prevention and management of wounds or underlying physiological conditions (Cantu [0005]). Therefore, it is highly desirable to develop assessment tools providing a quantitative, highly reliable, time- and cost-efficient way to determine the major physical examination parameters of the subject (Hirsch [0005]).
	Regarding claim 17, Cantu in view of Hirsch teaches the method of claim 12 ([see claim 12 rejection]), 
	wherein Cantu further teaches the one or more temperature sensors are infrared temperature sensors (“providing an infrared sensor” clm 21; [see claim 3 rejection]).
	Regarding claim 18, Cantu in view of Hirsch teaches the method of claim 12 ([see claim 12 rejection]), 
	but Cantu fails to explicitly teach micro bolometer temperature sensors.
	However, in the same field of endeavor, Hirsch teaches the one or more temperature sensors are micro bolometer temperature sensors (“To capture the thermograms, an Alpha camera …, may be used. The Alpha camera is a microbolometer camera” [0046], fig. 10 and assoc par; [see claim 4 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Cantu with the micro bolometer temperature sensors as taught by Hirsch. It is highly desirable to develop assessment tools providing a quantitative, highly reliable, time- and cost-efficient way to determine the major physical examination parameters of the subject (Hirsch [0005]). The sensor technologies coupled with mobile capabilities and the digitalization of clinical documentation may allow development of more objective, practical and economical tools for use at the point of care (Cantu [0005]).
	Regarding claim 19, Cantu in view of Hirsch teaches the method of claim 12 ([see claim 12 rejection]), 
	wherein Cantu further teaches the one or more position sensors are accelerometers (“collecting input from various hardware input devices, such as, … accelerometers, gyros, range finders and cameras” [0038], [clm 28]; [see claim 5 rejection]).
	Regarding claim 20, Cantu in view of Hirsch teaches the method of claim 12 ([see claim 12 rejection]), 
	wherein the one or more position sensors are gyroscopes (“collecting input from various hardware input devices, such as, … accelerometers, gyros, range finders and cameras” [0038], [clm 28]; [see claim 5 rejection]).
	Regarding claim 21, Cantu in view of Hirsch teaches the method of claim 12 ([see claim 12 rejection]),
	wherein the determined color output for each portion of the thermal image is based on the difference in temperature compared to the determined average temperature (“the end result of the thermography will be a color coded thermal map showing the distribution of temperatures and a numerical calculation of the temperature above various pre-determined thresholds” [0049]; examiner interprets pre-determined threshold may be an average absolute temperature, where color coded thermal map shows distribution of temperature with respect to the threshold (i.e. difference in temperature) [0049] [see claim 1, 12 rejections]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cantu in view of Hirsch as applied to claims 1 and 7-8 above, and further in view of Fang et al (US2016/0150976 A1, 2016-06-02) (hereinafter “Fang”).	
	Regarding claim 9, Cantu in view of Hirsch teaches the apparatus of claim 7 ([see claim 7, 8 rejections]), 
	wherein Cantu further teaches linear motion data (“the scanning device recognizes …, movement of the scanning device to indicate mode of operation (gesture recognition, for example by moving the scanning device in a circular motion to generate a command), and spatial orientation of the scanning device, potentially using SLAM, to determine both orientation and location of scanner over body locations” [0040]; movement of the scanning device interpreted as linear motion data),
	but the combination of references above fails to explicitly teach three-dimensional spatial vector data is based at least in part on Euler spatial position angle data.
	However, in the same field of endeavor, Fang teaches an apparatus for generating thermal imaging information of at least one biological structure ([clm 1]),
	further teaching three-dimensional spatial vector data is based at least in part on linear motion data and Euler spatial position angle data (“use an exemplary multi-pixel, or array, thermal sensor to achieve high resolution scans. An array sensor can be rotated in the x, x/y or x/y/z, /y direction, or any combination thereof. Translation of the sensor can also be performed” [0038], figs. 4-7 and assoc par; translation of the sensor (i.e. linear motion data) and rotation in the x, y, or z directions alone or in combination (i.e. Euler spatial position angle data) are used to derive three dimensional spatial vector data [0037]-[0038] [see fig. 6 reproduced below]).

    PNG
    media_image4.png
    294
    407
    media_image4.png
    Greyscale

Three-dimensional spatial vector data (indicated by arrows) is derived from translation and rotation of thermal array sensors (Fang fig. 6, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the modified combination of references above with three-dimensional spatial vector data as taught by Fang. It is highly desirable to develop assessment tools providing a quantitative, highly reliable, time- and cost-efficient way to determine the major physical examination parameters of the subject (Hirsch [0005]). The sensor technologies coupled with mobile capabilities and the digitalization of clinical documentation may allow development of more objective, practical and economical tools for use at the point of care (Cantu [0005]). Furthermore, modifying the device as claimed can improve image quality, including better resolution and signal to noise ratio (Fang [0035]).
	Regarding claim 10, Cantu and Hirsch in view of Fang teach the apparatus of claim 9 ([see claim 9 rejection]), 
	but Cantu and Hirsch fail to explicitly teach a relative x-y movement.
	However, in the same field of endeavor, Fang teaches the linear motion data is based on a relative x-y movement of the handheld temperature scanning apparatus (“Points A, B, C and D can represent the edges of the image frame, and can be labeled with their Cartesian coordinates. From this representation, the set of (x, y) coordinates containing lung tissue can be well-known” [0055], fig. 4 and assoc par; “Thermal images of a given view or region-of-interest can be obtained from … an uncontrolled motion” [0056]; “uncontrolled motion can include: …, (iv) an approximated linear translation” [0056], figs. 5-7 and assoc par; thermal images may be obtained via approximated linear translation across the subject with respect to the set of (x,y) coordinates (i.e. relative x-y movement of apparatus) [see claim 9 rejection; fig. 5 reproduced below]).

    PNG
    media_image5.png
    414
    578
    media_image5.png
    Greyscale

Relative x-y movement (arrows) in linear fashion used to scan the subject and derive thermal images (Fang fig. 5, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the modified combination of references above with relative x-y movement as taught by Fang. The sensor technologies coupled with mobile capabilities and the digitalization of clinical documentation may allow development of more objective, practical and economical tools for use at the point of care (Cantu [0005]). Modifying the device as claimed can improve image quality, including better resolution and signal to noise ratio (Fang [0035]).

	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cantu in view of Hirsh as applied to claim 1 above, and further in view of Wright (US 2015/0320385 A1, 2015-11-12) (hereinafter “Wright”) as provided by applicant.
	Regarding claim 11, Cantu in view of Hirsch teaches the apparatus of claim 1 ([see claim 1 rejection]), 
	but the combination of references above fails to explicitly teach the body comprises a head disposed at a distal end of the body.
	However, in the same field of endeavor, Wright teaches systems for accessible and reliable routine health monitoring and noninvasive detection and early diagnosis of diseases and conditions comprising an imaging array configured to collect photon scatter and form an image ([abst.]),
	further teaching a body further comprises a head disposed at a distal end of the body, wherein the one or more temperature sensors are disposed within the head (“a housing having a body and a sensor head; one or more sensors disposed in the sensor head” [clm 16]; “the sensors 142, 144 include a thermal imaging sensor,” [0064], figs. 2A-2C, 4 and assoc par).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the modified combination of references above with sensors comprised within a head as taught by Wright. The sensor technologies coupled with mobile capabilities and the digitalization of clinical documentation may allow development of more objective, practical and economical tools for use at the point of care (Cantu [0005]). Modifying the device as claimed prevents the user from unknowingly blocking or inhibiting the signals being transmitted to and from the apparatus, and further promotes reliable early detection and diagnosis of diseases and conditions (Wright [0010]).
	Regarding claim 14, Cantu in view of Hirsch teaches the method of claim 12 ([see claim 12 rejection]),
	but the combination of references above fails to explicitly teach the wireless communication interface. Applicant should be made aware that Cantu does teach an embodiment wherein the scanning device is a smartphone platform with “accessory integration methods such as Wi-Fi, Bluetooth, Bluetooth Low Energy (BLE), or other integration technologies” ([0037]).
	However, in the same field of endeavor, Wright teaches the communication interface is a wireless communication interface (“the device 100 transmits data for storage, processing, analysis, or the like over a other wired, wireless (e.g., Wi-Fi, Bluetooth, etc.), or network connection (e.g., Wi-Fi, CDMA, CDMA2000, WCDMA, LTE, etc.)” Wright [0056]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the modified combination of references above with the wireless communication interface as taught by Wright. The sensor technologies coupled with mobile capabilities and the digitalization of clinical documentation may allow development of more objective, practical and economical tools for use at the point of care (Cantu [0005]). It is highly desirable to develop assessment tools providing a quantitative, highly reliable, time- and cost-efficient way to determine the major physical examination parameters of the subject (Hirsch [0005]). Modifying the device as claimed prevents the user from unknowingly blocking or inhibiting the signals being transmitted to and from the apparatus, and further promotes reliable early detection and diagnosis of diseases and conditions (Wright [0010]).

Response to Arguments
Applicant’s arguments, see p.13-15, filed 5/9/2022, with respect to the rejection of claim 1 under 35 U.S.C. §102 in view of Cantu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Similarly, the rejection of claim 12 under 35 U.S.C. §103 in view of Cantu and Herman has also been withdrawn in light of applicant’s arguments.
However, upon further consideration, new grounds of rejection are made in view of the following: new amendments provided by applicant and attached remarks and different interpretation of the previously applied references.
Regarding the rejection to claim 1, applicant argued:
Without agreeing that the rejection is proper, Claim 1 has been amended to recite, in part: 
a communication interface configured to communicate the temperature data and the positional data to a data analysis system, the data analysis system configured to generate a thermal image of the tissue site of the patient based at least in part on the temperature data and the positional data, wherein the thermal image comprises a (i) topography of the tissue site based at least in part on the positional data, and (ii) thermal temperature data overlaid on the topography based at least in part on the temperature data, wherein the data analysis system is configured to generate the thermal image of the tissue site by: 
determining an average temperature of the tissue site; 
determining a temperature gradient for the tissue site based at least in part on the determined average temperature of the tissue site; 
determining an output color for each portion of the thermal image based at least in part on the temperature data and the determined temperature gradient; and 
generating instructions to output the thermal image on a display. 
Cantu, alone or in combination with the other cited art of record, do not teach or suggest at least the above recited limitations, and that the amendments overcome the pending rejections of Claim 1. For at least these reasons, Applicant respectfully requests withdrawal of the rejection of independent Claim 1 under 35 U.S.C. § 102 and allowance of the claim.

Similarly, regarding the rejection to claim 12, applicant argued:
Without agreeing that the rejection is proper, Claim 12 has been amended to recite, in part: 
generating, by the data analysis system, a thermal image of the tissue site of the patient, wherein the thermal image comprises a (i) topography of the tissue site based at least in part on the positional data, and (ii) thermal temperature data overlaid on the topography based at least in part on the temperature data, 
wherein generating the thermal image of the tissue site comprises: determining an average temperature of the tissue site; determining a temperature gradient for the tissue site based at least in part on the determined average temperature of the tissue site; 
determining an output color for each portion of the thermal image based at least in part on the temperature data and the determined temperature gradient; and 
generating instructions to output the thermal image on a display. Cantu and Herman, alone or in combination with the other cited art of record, do not teach or suggest at least the above recited limitations, and that the amendments overcome the pending rejections of Claim 12. For at least these reasons, Applicant respectfully requests withdrawal of the rejection of independent Claim 12 under 35 U.S.C. § 103 and allowance of the claim.

Examiner agrees that Cantu alone fails to explicitly teach the amended claim 1. Furthermore, Cantu in view of Herman fails to explicitly teach the amended claim 12. However, Hirsch in combination with Cantu does teach generating, by the data analysis system, a thermal image of the tissue site of the patient, wherein the thermal image comprises a (i) topography of the tissue site based at least in part on the positional data, and (ii) thermal temperature data overlaid on the topography based at least in part on the temperature data, wherein generating the thermal image of the tissue site comprises: determining an average temperature of the tissue site; determining a temperature gradient for the tissue site based at least in part on the determined average temperature of the tissue site; determining an output color for each portion of the thermal image based at least in part on the temperature data and the determined temperature gradient; and generating instructions to output the thermal image on a display ([see claim 1, 12 rejections]).
In light of the applicant’s remarks and the new matter introduced in the amendments to the claims, the examiner has provided new grounds of rejection under 35 U.S.C. §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793